DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed 02 April 2021, amendments were made to claims 1, 5, 15 and 16.
The 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
This application includes a claim limitation that include the word “means” that is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of its use of a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “sliding guide means” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, which is 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 11-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266) in view of Klein (US 4,783,100). Hereinafter referred to as Bourke in view of Klein.
Regarding claim 1, Bourke discloses a fluid inlet-outlet manifold (“cooling manifold” [0047]) comprising 
a column (“interlocking flow channel”, “1200” [0052] Fig. 12A) provided according to a longitudinal axis with a plurality of fluid flow orifices (“flow channel outlet 140” and/or “flow channel inlet 141” [0051] Fig. 5B) spaced apart from each other (Fig. 12A), 
wherein the column is made up of a plurality of modular sections (comprising of 1201-1204 in Fig. 12A) detachably assembled with each other ([0052], Fig. 12A - an exploded view of the column that comprises of interlocking sections),

wherein at least one male tubular axial fitting of each modular section is nested into the at least one consecutive female tubular axial fitting of each modular section ([0052]), 
wherein the at least one female tubular axial fitting and/or the at least one male tubular axial fitting comprise mutual locking means (“O-rings 1205” [0052]), and
wherein the mutual locking means comprise sliding guide means (Figs. 12B-12C where the modular section 1202 and 1203 are shown to comprise of an axial projection on the lefthand side of the modular sections where the O-ring 1205 is disposed on that functions as an axial guide lug, and an opening of a larger diameter on the righthand side of the modular sections for the axial projections to slide through that functions as a guide receptacle) allowing the at least one male tubular axial fitting to slide in a tight manner inside the at least one female tubular axial fitting to enable a translational displacement of the modular sections relative to each other in directions of extension and retraction of the column (“The interlocking sections are designed to allow a male tube 1202 to be inserted into a corresponding female tube 1203 of an adjoining section” [0052], and Fig. 12A indicates a translational displacement of the inserting of the modular sections 1201-1204) while the modular sections are prevented from rotating relative to each other (“Each flow channel section may be further secured with a clamp” [0052] in which clamps in the art are capable of preventing rotation of modular sections relative to each other) in order to vary the spacing between two flow orifices (Fig. 12A where when the modular sections 
Bourke does not disclose that the mutual locking means avoid an unintentional separation of the modular sections of the column.
However, Klein discloses a modular section that is provided with a female tubular axial fitting (“first fitting 10” Col 1 L 65) and/or a male tubular axial fitting (“second fitting 30” Col 2 L 3) wherein the male tubular axial fitting of the modular section is adapted to nest into and slide in a tight manner inside the consecutive female tubular axial fitting of the modular section (Col 3 L 10 where “plug end 32” is of the male tubular axial fitting and “receptacle end 12” is of the female tubular axial fitting as shown in Fig. 1), and that the male tubular axial fitting comprises mutual locking means (“locking ring 52” and “O-ring 54” Col 2 L 21-22, and L 67). Klein teaches that when the male tubular axial fitting nests into the female tubular axial fitting, the mutual locking means provides a seal against a tubular surface of a bore (“24” Fig. 3) or a lip (“26” Fig. 3) of the female tubular axial fitting via the O-ring, and engages a circumferential locking groove (“16” Fig. 3) of the female tubular axial fitting to form a permanent joint assembly which cannot be readily disassembled (Col 3 L 5-16).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the locking means of Bourke in view of Klein by incorporating a locking ring that is separate from the O-ring in order to achieve a coupling of the male and female tubular axial fittings that provides a seal and prevents unintentional disassembly.
Regarding claim 2, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein the at least one male tubular axial fitting has a reduced 
Regarding claim 3, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein each modular section comprises a radially-extending tubular connector body (Bourke Fig. 12 A-C where the bodies of the modular sections extend out in the radial direction) which delimits a fluid flow passage featuring a free end forming the flow orifice (Bourke “an interlocking series of flow channels 112 is preferred… the interlocking flow channels 112 direct the flow of coolant to the module coolant inlet 150 attached to the flow channel outlet 140, through the battery module 101 and out the module coolant outlet 170 attached to the flow channel inlet 141” [0051]).
 Regarding claim 5, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein the column comprises at least one central section configured to be connected to two other sections (see annotated Bourke Fig. 12A below), said central section comprising at least two male and/or female tubular fittings extending axially on each side of the central section (Bourke Figs. 12A-C which indicate that each central section comprises of a male tubular fitting at one end of the axial cooling line and at the end of the orifice). 

    PNG
    media_image1.png
    526
    1390
    media_image1.png
    Greyscale

Regarding claim 6, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 5 above, and wherein the at least two male and/or female tubular fittings of the central section delimit together a diameter-change shoulder (Bourke Figs. 12A-C where there is a difference in inner diameters between the male and female tubular fittings as the inner diameter of the male tubular fitting is smaller in order to be accommodated into the somewhat larger inner diameter of the female tubular fitting).
Regarding claim 7, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein the column comprises at least one terminal modular section (“barbed end 1201” and “plugged end 1204” Bourke [0052]) configured to be mounted at a tip of the column (Bourke Fig. 12A), said terminal modular section comprising at least one male or female tubular fitting extending axially on only one side of the terminal modular section (lefthand portion of “1204” in Bourke Fig. 12A) and a terminal portion extending axially on the other side (Bourke Fig. 12A where a fitting extends into the page from “1204”). 
Regarding claim 8, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 7 above, and wherein the terminal modular section comprises a hooking and sealing member provided with notches (lefthand end of “1201” in Bourke Fig. 12A, which may be used to connect the modular sections to an outlet interconnect “137” [0052]) and featuring, when viewed in section, a steeple shape for a tight hooking to an outer member (Bourke Fig. 12A where 1201 features a steeple shape).
Regarding claim 9, Modified Bourke discloses all of the limitations as set forth in claim 7 above, and wherein the terminal modular section comprises a frontal wall for sealing a fluid flow axial channel of the column (Bourke Fig. 12A where plugged end 1204 comprises of a wall that 
Regarding claim 11, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein the mutual locking means comprise a lug (Klein Fig. 4 an end of the “split lock ring” Col 2 L 27) and an axial guide receptacle of the lug (Klein “locking groove 16” Col 3 L 8) to form a sliding axial connection with a predefined stroke length.
Regarding claim 12, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 11 above, and wherein the lug has an inclined axial plane (Klein Fig. 4 where the ends of “52” are inclined at an angle to an extend) to facilitate an assembly by coupling of two sections (Klein Col 3 L 20).
Regarding claim 15, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above, and wherein the at least one male tubular axial fitting includes at least one peripheral groove (Bourke Fig. 12B where grooves can be visually seen where “1205” is disposed) for receiving at least one sealing element in a peripheral region for coupling with the consecutive female tubular axial fitting.
Regarding claim 19, Modified Bourke discloses a battery-pack (Bourke “modular battery system” Abstract) comprising
a heat exchanger (“endplate” or “700” Bourke [0054]) provided with a fluid circulation network (Bourke “700” Fig. 7A can be seen in Fig. 6 to be provided a fluid circulation network disposed on its top portion) terminating at least in a longitudinal row of inlet-outlet orifices (Bourke Fig. 6 where terminal modular sections are included in the fluid circulation network) and
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266) as applied to claim 3 above, and further in view of Smahl et al (US 7,007,716). Hereinafter referred to as Smahl.
Regarding claim 4, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 3 above. Modified Bourke does not disclose wherein each radially-extending tubular connector body forms a portion of a quick-coupling connector for the flow orifices.
However, Smahl discloses a bypass manifold that is a module system (Col. 2, lines 1-19) where its branch fittings are arranged with connecting pieces that are made up of locking pieces (6 Figs. 1-3, Col 3 L 24). Smahl teaches wherein the module system forms a portion of a quick-coupling connector for the flow orifices by a locking mechanism of the locking pieces that consist of snapping two halves together, and is referred to as quick fastening or snap fastening (Col. 3, lines 44-52). The connecting pieces correspond to the instant invention’s quick-coupling connector as it forms a portion of the manifold module piece and the branch fittings can be seen as its flow orifices. Smahl teaches that the connecting piece provides advantages in the connection of different sizes and materials of branch pipes and outlets with the branch piece (Column 2, line 19) and that it can also function as a flow rate controller (Col. 5, line 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to add a quick-coupling connector to the flow orifices of Modified Bourke such as the connection piece of Smahl in order to achieve a fluid inlet-outlet manifold where its .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266) as applied to claim 1 above, and further in view of Robinson et al (US 6,409,221). Hereinafter referred to as Robinson.
Regarding claim 13, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above. Modified Bourke does not disclose wherein the at least one female tubular axial fitting and/or the at least one male tubular axial fitting comprise an axial slot and a longitudinal rib configured to block rotation.
However, Robinson discloses a pipe joint for pipe coupling that includes locking tabs for axial movement blocking and rotational locking pins on the male fitting side of the pipe (Col. 2, line 58 to Col. 3, line 2). Here, “pipe joints” can be seen as the male fittings and female fittings for a desired piping configuration. Robinson teaches that pipe joints or fittings with the locking tabs and rotational locking pins presents advantages for pipes where easy disassembly is desirable  and proper alignment of the pipes is an important factor (Col. 1, lines 27-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to add the locking tabs and locking pins of Robinson to at least one female tubular axial fitting and/or the at least one male tubular axial fitting of Modified Bourke in order to achieve a fluid inlet-outlet manifold that is easily disassembled and that the interconnecting sections are properly aligned.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266) as applied to claim 1 above, and further in view of Brinkman et al (US 8,997,471). Hereinafter referred to as Brinkman.
Regarding claim 14, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above. Modified Bourke does not disclose wherein each modular section comprises at least on one side a female and/or male pair of axial tubular fittings transversely superimposed on each other in order to form a double-column manifold. 
Brinkman discloses a hydraulic system that includes two manifolds with a plurality of conduits that connect the two manifolds (Col 5 L 46). Brinkman teaches that dividing the fluid flow into two flows and then combining them back into a single flow through manifolds may assist in increasing drag of the flow in the hydraulic system, and that this increased drag provides a desired backpressure of the hydraulic system that minimizes the amount of air pockets formed in the manifolds (Col 6 L 25-33). Additionally, dual conduits may reduce cost in using materials of greater durability due to reducing the diameters of the conduits (Column 6, lines 25-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the single column manifold of Modified Bourke with the two manifolds used in the hydraulic system of Brinkman in order to achieve a battery module cooling system with improved backpressure flow that reduces air pocket formation, as well as reduced costs.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266) as applied to claim 15 above, and further in view of Lee et al (US 2012/0171532). Hereinafter referred to as Lee.
claims 16 and 17, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above. Modified Bourke does not disclose wherein the at least one female tubular axial fitting and/or with at least one male tubular axial fitting have a cross-section with an oblong general shape, the peripheral groove having, in turn, an oblong general shape for receiving at least one sealing element adapted to be deformed in an oblong manner, and
wherein the oblong general shape its substantially elliptical.
Lee discloses a middle to large sized battery pack with specifically shaped coolant conduits for optimal cooling contact area and cooling efficiency of the battery pack ([0014]). Lee teaches that the coolant conduits acting as cooling members are in contact with the battery cells and have an elliptical hollow structure in order to maximize its contact area. Thus the cooling efficiency of the battery cells are also improved ([0043]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the at least one female tubular axial fitting and/or with at least one male tubular axial fitting cross section of Modified Bourke to an elliptical hollow structure that is generally oblong, and in turn, the peripheral groove having an oblong general shape for receiving at least one sealing element adapted to be deformed in an oblong manner in view of Lee such that the general oblong shape is substantially elliptical, in order to achieve a battery pack with an efficient cooling system that utilizes a manifold made up of interlocking sections by optimizing the cooling contact area of its conduits.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bourke (US 2007/0087266) as applied to claim 1 above, and further in view of Velan (US 2017/0292790). Hereinafter referred to as Velan.
Regarding claim 18, Modified Bourke discloses all of the limitations for the manifold as set forth in claim 1 above. Modified Bourke does not disclose wherein the at least one male tubular axial fitting delimits a fluid flow inner channel split into at least two sub-channels by a stiffening wall.
However, Velan discloses a heat exchange conduit that extends longitudinally between an inlet and outlet and consists of at least one conduit wall ([0005]). Velan teaches that the conduit walls facilitate heat transfer towards and/or away from the fluid within the conduit body and that they are in heat exchange relationship via contact with another object or fluid flowing on the outer surface of the wall. ([0025]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the male tubular axial fitting of Modified Bourke in view of Velan by incorporating a wall within the conduit of the male tubular axial fitting in order to create sub-channels of fluid flow that achieves a battery pack cooling system that is able to incorporate different fluids as coolants that are in contact with each other via walls and other objects that are in contact with the fluids.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 
Applicant appears to argue that neither Bourke and Klein discloses every feature of the limitation “wherein the mutual locking means comprise sliding guide means allowing the at least one male tubular axial fitting to slide in a tight manner inside the at least one female tubular axial fitting to enable a translational displacement of the modular sections relative to each other in directions of extension and retraction of the column while the modular sections are prevented from rotating relative to each other in order to vary the spacing between two flow orifices”.
However, as disclosed in this Office Action, Bourke discloses the mutual locking means that comprises the sliding guide means that enables a translational displacement of the modular sections relative to each other in directions of extension and retraction of the column in paragraph [0052] as “The interlocking sections are designed to allow a male tube 1202 to be inserted into a corresponding female tube 1203 of an adjoining section” and Fig. 12A indicates a translational displacement of the inserting of the modular sections 1201-1204. Moreover, Bourke discloses that the modular sections are prevented from rotating relative to each other in paragraph [0052] as “Each flow channel section may be further secured with a clamp” in which clamps in the art are capable of preventing relative rotation of modular sections amongst each other, and discloses that the spacing between two flow orifices vary as indicated by Fig. 12A where when the modular sections are mutually locked via the sliding guide means while being prevented from rotating relative to one another, the orifices 140 and 141 as shown in Fig. 5B are disposed in varying spacing or distances from each other.

Applicant appears to argue that one of ordinary skill in the art would not have been motivated to combine Bourke and Klein.
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is motivation for combining the teachings of the prior art of Bourke and Klein as both references relate to a common purpose such as “interconnecting series of flow channels” (Bourke [0051]) or “joining two pipe sections” (Klein Col 1 L 46).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721